Title: To Thomas Jefferson from the American Philosophical Society, 7 January 1797
From: American Philosophical Society
To: Jefferson, Thomas


                    
                        Sir
                        Philadelphia, Janry. 7th 1797.
                    
                    We have the Pleasure of informing You, that, at the annual Election of Officers of the American Philosophical Society for promoting useful Knowledge, held at Philadelphia, on the 6th. Instant, You were chosen President of that respectable Institution.
                    The Society, Sir, cannot soon forget the Loss they sustained by the Death of the late worthy and ingenious D. Rittenhouse; but, after expressing their grief on this melancholy Occasion, they look forward with this consoling Reflection, That, in the same Chair, from which two American Philosophers have, successively, instructed them, and the World, a Third is now seated; by whose Genius and Knowledge, our National Name will preserve a distinguished Place in the Annals of Science.
                    Permit us, Sir, on this Occasion, to express our Satisfaction in this pleasing Event; and, in being the Organs by which the Society announce their Choice. We are, With sentiments of the highest Esteem & Respect Sir, Your obedient Servants,
                    
                        Sam. Magaw
                        Jona Williams
                        W. barton
                        John Bleakley
                        Secretaries of the American Philosoph. Society 
                